Citation Nr: 1726223	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to May 1958 and from August 1958 to July 1962.  He died in April 2006, and the appellant seeks to be recognized as his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 administrative determination by the Waco, Texas VA Regional Office (RO) that found that the appellant had not established entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  In August 2011 this matter was remanded for additional development of evidence (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.


FINDINGS OF FACT

1.  The Veteran legally married E.G. (also known as S.D.G.) in Texas in November 1963, and that marriage was not legally terminated until a divorce was formalized in October 2002.

2.  The Veteran and the appellant attempted to formally marry in Texas in August 2000; however, the Veteran's marriage to E.G. was still in effect at that time.

3.  The appellant was not living with the Veteran at the time of his death, and did not live with him continuously from the date of attempted marriage (including the alleged common law marriage claimed to have begun following to the date of his divorce from E.G.) until his death; the appellant was not known to the Veteran's family or community as his wife or to be living with him at the time of his death.

4.  The appellant's absence at the time of the Veteran's death is not shown by credible evidence to have been by mutual consent, a temporary separation such as ordinarily occurs in a marriage, nor an absence due to the misconduct of, or procured by, the Veteran without the fault of the spouse.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse, for the purpose of establishing entitlement to VA death benefits, are not met.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, VA has fulfilled its duty to assist in the development of the record, including through the steps completed at the direction of the prior August 2011 Board remand (such as obtaining pertinent information from the Veteran's son and from a federal agency of the United States).  Neither the information of record nor the contentions of the appellant suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.




Analysis

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and met the criteria for a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a "spouse" is a person who is a husband or wife of the Veteran.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.

A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

Regarding continuous cohabitation, 38 C.F.R. § 3.53 provides that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

The U.S. Court of Appeals for Veterans Claims (Court) has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Generally, a surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Essentially, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) as well as those of 38 C.F.R. § 3.52 are satisfied, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The Court has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Common law marriage is recognized in Texas.  See Tex. Family Code Ann. § 2.401(a).  Section 2.401 provides for proof of informal (common law) marriage in the State of Texas and states:

(a) In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that: (1) a declaration of their marriage has been signed as provided by this subchapter; or (2) the man and woman agreed to be married and after the agreement they lived together in this state as husband and wife and there represented to others that they were married.

(b) If a proceeding in which a marriage is to be proved as provided by Subsection (a)(2) is not commenced before the second anniversary of the date on which the parties separated and ceased living together, it is rebuttably presumed that the parties did not enter into an agreement to be married.

(c) A person under 18 years of age may not: (1) be a party to an informal marriage; or (2) execute a declaration of informal marriage under Section 2.402.

(d) A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.

Tex. Family Code Ann. § 2.401

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The critical question here is whether the appellant cohabited with the Veteran as his wife continuously from the date of any pertinent attempted marriage until the date of his death.  This question is central to determining whether she may be recognized as the Veteran's surviving spouse under VA regulations, and is also central to determining whether she was in a common law marriage to the Veteran or otherwise had a marriage to him that may be deemed valid for the purpose of this appeal.  The evidence establishes that the appellant did not have a legally valid formal marriage to the Veteran.  At the time of the attempted formal marriage between the Veteran and the appellant in August 2000, he was legally married to another party (E.G., also known as S.D.G.), rendering the attempted formal marriage with the appellant legally invalid.  The Veteran's marriage to E.G. was legally terminated by divorce in October 2002, and the appellant has now acknowledged this fact and argues alternatively that she and the Veteran established a common law marriage from the date of the termination of his prior marriage.  However, the criteria for a valid common law marriage or an otherwise "deemed valid" marriage are not met in this case; as explained below, the Board finds that the credible probative evidence establishes that the appellant did not cohabit with the Veteran as his wife continuously from the date of the attempted marriage until the date of the Veteran's death.  The credible probative evidence indicates that at the time of the Veteran's death, the appellant was not known to the Veteran's family or community as his wife, and was not living with the Veteran.

The Veteran's death certificate (with two substantially similar versions of record, one received in May 2006 and the other in September 2006) shows that the Veteran died on April [REDACTED], 2006, and that his last residential address was in [REDACTED], Texas.  The death certificate shows that the Veteran's son was the informant regarding the Veteran's details.  The death certificate indicates that the Veteran's marital status at the time of his death was "divorced."

A burial benefits application was submitted by the Veteran's son in May 2006, reflecting that the Veteran's son was also responsible for the Veteran's burial arrangements.

In September 2006, the appellant submitted an application for VA death benefits based upon the Veteran's service.  The appellant's address at this time was in [REDACTED], Texas, and not the Veteran's final address in [REDACTED], Texas (220 miles away).  In this application, the appellant asserted that she married the Veteran in August 2000, and that this was the Veteran's only marriage (although it has since been established that he was previously married and that the prior marriage was not terminated until October 2002).  Notably, the appellant did not respond on the application form to the question regarding whether she had continuously lived with the Veteran from the date of marriage until his death.  She did complete a section that the form instructed was to be completed if the answer to the continuous cohabitation questions was "No."  In this section, she wrote only "None" to explain the "Cause of separation."

Accompanying the September 2006 application, the appellant submitted forms completed in July 2001 titled "Authorization for Foreign Travel With Minor" showing that the appellant authorized the Veteran to travel with her children outside of Mexico (the children were identified as having Mexican passports), identifying the Veteran as the "STEPFATHER" of the children and characterizing the purpose of travel outside of Mexico as "Vacation" to several locations in Texas in 2002.  The form shows that the appellant and the Veteran were listed as residing at the same address in [REDACTED], Texas at that time in 2001.  Other authorization forms from July 2001 (submitted at various times during the pendency of this appeal) concerning the appellant's children similarly show the Veteran was listed as the stepfather of the children, and that the appellant and Veteran were listed at the same address in [REDACTED], Texas in 2001.

In November 2006, the appellant submitted a written statement explaining that she is a Mexican national: "My resident alien status paperwork was never completed and for this reason I did not reside with my husband at the time of his death.  I was residing in [REDACTED], Mexico."

On a November 2006 Declaration of Status of Dependents form, the appellant notes the Veteran's prior marriage to E.G. (also known as "S.D.G."), asserting that this marriage began in January 1960 and terminated with divorce in January 1980.

In a February 2007 written statement, the appellant asserted: "... my marriage to [the Veteran] took place on August [REDACTED], 2000.  Due to my alien status I could not reside in the U.S. until all my paper was properly filed.  I resided in Mexico but was with my husband at the time of his death.  My husband was well aware as to my alien status and supported us while we resided in Mexico."

Social Security Administration (SSA) data obtained by VA in September 2007 shows that the Veteran's social security benefits were handled by an individual("M.R.") who was not the appellant, living at an address in [REDACTED], Texas.

In February 2008, the appellant submitted a copy of a September 2006 application for SSA "Lump Sum Death Payment" that includes the assertion: "The deceased and the surviving spouse were living together at the same address at the time of death."  The Board notes that this assertion is contradicted by the appellant's statements in other documents, including the above-discussed November 2006 statement and multiple instances discussed below.

A February 2008 brief by the appellant's representative notes that the appellant "claims she resided w/ veteran since marriage but was encouraged by deceased husband to return to Mexico because [] application for resident status would be mailed to her in Mexico."

The appellant's February 2008 Form 9 substantive appeal presents the appellant's statement: "I had obstacles that prevented me from residing with my husband such as not having documentation for migrating into the United States.  However, I lived with my husband at [his address in [REDACTED], Texas] up to his death."  She further stated: "I was absent the last month of his life and I had returned to [REDACTED] after 8 days because I could sense that something was wrong."  She also described: "It was not easy to cross and visit my family in Mexico.  The obstacle[s] were related to not being a citizen.  I did live with my husband up to a month before his death because my husband had instructed me to go to Mexico and wait for paperwork for resident status."  She specified: "I left for [REDACTED], Tamps., Mexico on March [REDACTED], 2006 and returned on April [REDACTED], 2006."  She explained "I reside in [REDACTED], Tx because it would be conv[e]nient for me to go pick up the paperwork for Resident status."

In March 2008, VA received a copy of a September 2006 "Claim for Social Security Child's Benefits."  In this application, the appellant stated that she and the Veteran "lived together in [REDACTED], Tx and the children lived in Tampico, Mexico where they would attend school and were looked after by my sister."  She stated: "I began living with my husband in [REDACTED], TX since 3 months before our marriage date, about 5/2000 while the children were living in Tampico, Mexico."  She also stated: "I was with my husband attending him in his illness [in] [REDACTED], TX."

In April 2008, the appellant submitted a written statement asserting that she lived with the Veteran in [REDACTED], Texas, and that "upon my husband's instruction, I left approximately on March [REDACTED], 2006 and returned approximately on April [REDACTED], 2006."  She added: "I had gone to Tampico, Mexico to await call to present myself to the American Consulate in Ciudad Juarez, Mexico."  She explained:  "What I meant to say on my Form 9 Appeal [is] that I had returned to [REDACTED], TX 8 days after his death.  AFTER my husband's death I settled in [REDACTED], TX with a female friend who works in San Antonio, TX and returns to her home only on weekends.  I have established continuous cohabitation except for 45 days that I was []waiting for the American Consulate in Ciudad Juarez, Mexico."

An August 2008 written statement from the appellant asserted: "The absence from March [REDACTED], 2006 and return[] on April [REDACTED], 2006 was a short period of approximately 47 days.  My appointment for Immigration was scheduled for April, 2006."  She explained: "He had instructed me (my husband) that he had the notice and to get the children and meet in Ciudad Juarez with U.S. Immigration and my husband.  However he passed away on April [REDACTED], 2006."  The appellant stated: "I called and talked to one of his daughters and [she] informed me that he had passed away.  I immediately came to [REDACTED], TX."  She summarized: "I lived with my husband from date of marriage continuously to March [REDACTED], 2006 and returned once his daughter told me he had passed away."  The Board notes that this account differs somewhat from the details presented in the appellant's February 2008 written statement in which she described that she "returned to [REDACTED] after 8 days because I could sense that something was wrong," inconsistent with the August 2008 recollection of being specifically informed of the Veteran's death by his daughter.

In November 2008, the RO contacted the Veteran's son to solicit information regarding the questions at issue in this case.  In January 2009, the Veteran's son replied with a written statement explaining: "The marriage between my father [the Veteran] and [the appellant] is not legal.  They were married in August 2000 and my mother [] did not divorce my father until October [REDACTED], 2002.  My parents were separated for many years but did not get divorced until 10/[REDACTED]/2002."  The Veteran's son provided pertinent documentation, including of the certificate of the Veteran's November 1963 marriage to S.D.G. (also known as "E.G."), and the October 2002 divorce decree legally terminating that marriage.  The Veteran's son further explained: "My father's mental condition may have prevented him from remembering that he never divorced my mother."  Significantly, the Veteran's son described that he "kept in contact with my father," and "I was not aware that my father married [REDACTED]."  He explained: "My father did mention he had a girl friend named [REDACTED], however she was deported at least a year before he pas[sed] away," reflecting that the appellant was not known to the family to be with the Veteran in at least the final year of his life.  Also significantly, the Veteran's son explained: "my father was living alone before being admitted to a hospital.  He pas[sed] away at the hospital.  My sister and I stayed with him at the hospital."

A January 2011 brief submitted by the appellant's representative asserted that the appellant was not aware that her 2000 attempted marriage to the Veteran was not valid.  The brief argues that a common law marriage was established after the 2002 divorce terminating the Veteran's prior marriage.

In June 2011, the appellant submitted a written statement asserting: "I will then submit claim to establish COMMON LAW since his divorce after October [REDACTED], 2002.  I believe I am entitled to establish COMMON LAW MARRIAGE since no family member took care of him."  She described: "He was always telling me that somehow I should be able to obtain entitlement to widow's pension since we loved each other and I was always car[]ing for him to the time of death."

In June 2011 and July 2011, the appellant also submitted three third-party statements presented on VA Form 21-4171 "Supporting Statement Regarding Marriage."  The submission from L.M.Z. of [REDACTED], Texas (220 miles from the Veteran's community in [REDACTED], Texas) indicates that L.M.Z. had known the appellant as a friend for five years, but "never" met the Veteran.  The Board notes that the period of five years would suggest that he met the appellant only after the death of the Veteran.  L.M.Z. indicated that he had met the appellant "once every 6 months" on "social" occasions, and asserted that the appellant and Veteran were generally known as husband and wife.  However, L.M.Z. stated that he considered them to be married only because "she show[ed] me her marriage certificate."  L.M.Z. asserted that appellant and the Veteran lived together from August 2000 to April 2006, but presented no indication of a basis for verifying this assertion other than his accepting the appellant's own assertion of the claimed fact; his testimony reflects that he did not know the appellant during the pertinent period and never knew the Veteran.  The form shows that L.M.Z. marked the box to indicate that "Yes" he had "ever heard the veteran or the claimant refer to each other as husband and wife," but the form reflects that L.M.Z. had never met the Veteran and was relying entirely upon the appellant's own assertion after the Veteran's death.  L.M.Z. identified "July 2006" as when he heard the claimant refer to the Veteran as her husband, which is a date after the death of the Veteran.

The VA Form 21-4171 from M.L. of [REDACTED], Texas also asserts that the appellant and Veteran were generally known as husband and wife and that M.L. considered them to be married, but citing only the "claimant" as the basis of that belief.  M.L asserts that he did not ever hear the Veteran or the appellant refer to each other as husband and wife.  M.L. completed the form with markings suggesting that M.L. knew the appellant for 4.5 years (meeting the appellant only after the Veteran's death), and had never known the Veteran for any duration.  M.L. asserted that the appellant and the Veteran lived together from August 2000 to April 2006, but marked the box for "No," indicating that they did not live together continuously.  The explanation: "Deceased[;] only during time alive" is written in apparently different handwriting than the rest of the form, and the same handwriting as the exact same wording written on G.G.'s statement [discussed below] regarding marriage.  Some other entries on the form suggest that M.L. may have been confused about the significance of certain boxes when completing the form (such as M.L. identifying himself as the Veteran's widow).

The VA Form 21-4171 for G.G. of [REDACTED], Texas also asserted that the appellant and Veteran were generally known as husband and wife, and that G.G. considered them to be married because the "claimant told me."  G.G. indicated that he did not ever hear the Veteran or the appellant refer to each other as husband and wife.  G.G. indicated meeting the appellant weekly on social occasions, knowing her for "4-9 years," but G.G. did not recall ever meeting the Veteran at any time.  G.G. asserted that the appellant and the Veteran lived together from August 2000 to April 2006, but marked the box for "No," indicating that they did not live together continuously.  An explanation of "Deceased[;] only during time alive" is written in apparently different handwriting than used on the rest of the form, but with apparently the same handwriting as the exact same wording written on M.L.'s VA Form 21-4171, discussed above.

In July 2011, the appellant also submitted a VA Form 21-4170 Statement of Marital Relationship.  On this form, she asserted that she continuously lived with the Veteran throughout their attempted marriage.  However, where she was asked to report "All Periods of Separation," she does not report the previously disclosed separation encompassing the time of the Veteran's death, but rather lists a single separation from August 2000 to October 2002.  It appears that the appellant was confused in completing the form and was attempting to identify the period during which her attempted marriage to the Veteran overlapped the Veteran's prior valid marriage until his October 2002 divorce.  On this form, she asserted that she "Always" used the Veteran's last name after she began living with him.  The Board notes that this assertion is inconsistent with evidence obtained from the U.S. Department of Homeland Security, discussed below.

In November 2015, VA received documentation showing that the appellant had married L.M.Z. (the author of one of the "Supporting Statement Regarding Marriage" forms discussed above) in May 2012.

In April 2017, VA obtained significant documents from the U.S. Department of Homeland Security (DHS) showing the appellant was determined to have illegally entered the U.S. "at or near [REDACTED], TEXAS on or about March [REDACTED], 2006," and she was arrested on June [REDACTED], 2006 and deported the next day.  The appellant told authorities that "she illegally waded the Rio Grande River near [REDACTED], Texas in mid-March," and described that she "was working cleaning houses."  In a sworn statement under oath, the appellant was asked "When did you last enter the United States?", and answered: "In March of this year (2006) in the middle of the month at about 9 a.m."  Records checks revealed that she had previously been deported from the U.S., including when arrested on December [REDACTED], 2005 following illegal entry on December [REDACTED], 2005; the appellant acknowledged that this was consistent with her recollection.  At the time of the December [REDACTED], 2005 and June [REDACTED], 2006 arrests, the appellant reported her name without any reference to the Veteran's surname / her claimed married name, and she reported under oath that she had never used any other names (inconsistent with her July 2011 statement to VA).  She also did not report being married or widowed or otherwise reference a marriage to the Veteran when asked about her marital status at that time.  The record notes that her status was single, and she was listed as single despite the fact that her record would have previously been updated when she was arrested in December 2005 when the Veteran was still alive; there is no reference to the Veteran or a marriage otherwise noted when discussing her entry to and presence in the United States (despite the fact that her March 2006 entry occurred prior to the Veteran's death).

The Board notes that the appellant's account of events documented in these customs enforcement agency documents is significantly inconsistent with her account presented in her statements to VA.  The appellant has asserted to VA (in some of her statements) that she lived with the Veteran in [REDACTED], Texas until leaving for Mexico at the Veteran's request on March [REDACTED], 2006 and returning on April [REDACTED], 2006.  The account of events noted in the DHS documentation shows that she had been deported in December 2005, three days after entering the U.S., then returned illegally to the U.S. around March [REDACTED], 2006, and she made no entries to the U.S. from Mexico from mid-March 2006 until she was arrested and deported again in June 2006.  She provided to customs enforcement officials a sworn statement detailing her border crossings and made no mention of movements consistent with what she has described to VA in support of this claim.  Her sworn account presented to customs enforcement officials clearly indicates that she did not return to the U.S. from Mexico in April 2006 (as she has asserted to VA in support of this claim) and indicates that she did not leave the Veteran's home to go to Mexico on his instruction in mid-March 2006 (rather, she was just returning to the U.S. from Mexico at that time, and did not leave the U.S. again during the Veteran's lifetime).

The information concerning the December 2005 deportation suggests that the appellant was not living with the Veteran in Texas at least in December 2005 (and for an undetermined period prior) as she was arrested three days after entering the United States (and she was not in [REDACTED], Texas when apprehended).  The fact that the appellant told authorities that she then re-entered the United States on or around March [REDACTED], 2006 further suggests that she was not in the country (and thus not living with the Veteran) from the time of the December 2005 deportation until approximately March [REDACTED], 2006; this is also inconsistent with the appellant's most recent account of events presented to VA in support of her claim.  The fact that the DHS records show that the appellant admitted to illegal border crossings and identified a March [REDACTED], 2006 entry to the United States but not any subsequent border crossings is significantly inconsistent with her assertions to VA that she went from the Veteran's home to Mexico on March [REDACTED], 2006 and then returned to the United States on April [REDACTED], 2006.  The appellant's contentions and the evidence of record present no explanation that reconciles her conflicting statements, and the Board can only conclude that her statements made in pursuit of monetary VA benefits are less reliable than the contrary statements she made to customs enforcement officials during arrest and deportation proceedings.

The available information indicates that the appellant was not living with the Veteran or presenting as his wife in at least the latter part of 2005 and in 2006 prior to the Veteran's death (as she was in Mexico until March [REDACTED], 2006, and was in the United States but not living with the Veteran from March [REDACTED], 2006 onward).  The Board observes that the implication of these findings is that it appears that the appellant was in the United States (and not in Mexico on the Veteran's instructions, as she has claimed) during the Veteran's final medical decline and death, but was not in contact with the Veteran during this time (as his son, who was with the Veteran at the hospital during this time, did not have any knowledge of the appellant or the alleged marriage).  The available information strongly suggests that the appellant has significantly misrepresented pertinent facts in pursuit of monetary benefits in this case.

The Board finds that the most probative, credible, and persuasive evidence in this matter is against finding that the appellant continuously cohabited with the Veteran from the date of any attempted marriage until the time of the Veteran's death.  The appellant's own statements in support of her appeal are not credible in this case.  She is certainly competent to recall the details of her history with the Veteran, but the Board finds that significant portions of her statements in support of her claim are simply not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony"); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The credible accounts by the Veteran's son indicate that the Veteran lived alone at the time of his death and that the appellant was not known to the Veteran's family as his wife; the Veteran's attempted marriage to the appellant was not known to the Veteran's son during the Veteran's lifetime.  The Board finds the Veteran's son's reports to be probative evidence on this point, as the Veteran's son is shown to have been closely familiar with the Veteran's circumstances.  The Veteran's son was the informant for the Veteran's death certificate and is shown to have made the Veteran's funeral arrangements (as shown on the death certificate).  The Board finds no reason to question the Veteran's son's familiarity with the Veteran's circumstances in the final years of his life.

If the Board accepts as factual the report by the Veteran's son that the Veteran lived alone at the time of his death and that the appellant was not known to the Veteran's family to be his wife, then the Board is unable to conclude that the appellant continuously cohabited with the Veteran as his spouse for the duration of any claimed marriage.  The Board does indeed find that information provided by the Veteran's son in this matter is credible and probative evidence; it is contradicted only by evidence of significantly diminished probative value and/or lacking credibility.

The statements of the appellant regarding cohabitation with the Veteran and the details of separations have been self-contradictory/internally inconsistent, which diminishes their credibility.  Furthermore, her accounts of cohabitation history with the Veteran have been presented during the pursuit of VA monetary benefits, and her financial interest in establishing the facts presented in her accounts diminishes the credibility of her accounts as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Additionally, the evidence obtained from the U.S. Department of Homeland Security is probative official federal law enforcement documentation that appears inconsistent with the appellant's account of her cohabitation and separations from the Veteran.  The appellant's account of being instructed by the Veteran to go to Mexico on March [REDACTED], 2006, and her account of returning in April 2006 (following his death) are highly inconsistent with her sworn statements during her June 2006 deportation proceedings; during those proceedings she is shown to have stated under oath, that she last entered the United States around March [REDACTED], 2006 with no indication of travel to/from Mexico since that time.  This suggests that the appellant was in the United States at the time of the Veteran's death, but not residing with him.  It suggests that she was not in Mexico at the Veteran's instruction as she has asserted.  The probative information from the federal enforcement documentation at the very least indicates that the appellant's description of going to Mexico at the Veteran's instruction on March [REDACTED], 2006 (around the time that she told customs enforcement officials that she entered the U.S. from Mexico, and remained until deportation in June 2006) is not reliable and accurate information.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  The fact that the appellant asserts that she was unaware of the Veteran's decline and death until after it occurred, combined with the fact that the Veteran's son was not aware of the appellant, strongly suggests that the appellant was not in contact with the Veteran during this time.  The DHS documents further suggest that the appellant was not living with the Veteran during the period proximately prior to March [REDACTED], 2006, as she has asserted to VA, as the DHS documents suggest that she was in Mexico following December 2005 deportation (upon arrest at a location not near the Veteran's home) until re-entering the country around March [REDACTED], 2006.

The Board is further prevented from accepting as factual the appellant's testimony due to its internal inconsistency, including her February 2007 assertion conceding: "I resided in Mexico but was with my husband at the time of his death."  The appellant's other testimony contradicts her assertion that she was with the Veteran at the time of his death.  Her February 2008 written statement advises that she "was absent the last month of his life and I had returned to [REDACTED] after 8 days because I could sense that something was wrong."  This statement is also inconsistent with her August 2008 recollection of being in Mexico when specifically informed of the Veteran's passing by his daughter over the phone (rather than returning due to "sens[ing] something was wrong.").

Additionally weighing against the credibility of the appellant's testimony in this case are the indications in the customs enforcement records that the appellant, under sworn oath, described the history of her entry/presence in the United States, her marital history, and the history of her name/aliases without any reference to the Veteran, being married/widowed, use of the Veteran's surname, or the location of the Veteran's home; this is inconsistent with her assertions to VA that she cohabited with the Veteran and "always" used his surname during the time of the claimed/attempted marriage.  The appellant told customs enforcement officials, in a sworn statement under oath, that the only name she had used was a version of her name that does not include the Veteran's surname.  Additionally, the appellant's description of her absences from alleged continuous cohabitation with the Veteran has not acknowledged or accounted for her now-documented deportation in December 2005 upon being arrested (at a location other than the Veteran's community) three days after illegally entering the United States from Mexico, prior to her re-entry in March 2006 (as she recounted in June 2006 deportation proceedings).

The third-party witness statements submitted in support of the appellant's claim also fail to present any probative persuasive contradiction of the testimony of the Veteran's son.  The alleged shared marital home the appellant shared with the Veteran was in [REDACTED], Texas, but each of the witness statements supporting her claim was by a resident of [REDACTED], Texas (220 miles away).  None of the witnesses ever met or knew the Veteran and none actually witnessed the appellant and the Veteran living together or representing themselves as a married couple; each cites the appellant's own statements (and her display of a marriage certificate) as their only source of information regarding the appellant's relationship with the Veteran.  The Board finds it particularly noteworthy that none of the appellant's friends offering support for her claim had ever met the Veteran; no person who has ever met or known the Veteran has supported to the appellant's claim that she resided with the Veteran as his wife until he died, whereas the Veteran's son has stated that the Veteran lived alone and that his attempted marriage to the appellant was not even known to the family.  The Board finds that the evidence does not include any credible probative indication that the testimony of the Veteran's son is inaccurate.

As the Board finds that there is no credible probative evidence to the contrary, the Board finds that the credible probative testimony of the Veteran's son is persuasive in indicating that the Veteran lived alone at the time of his death, and did not continuously cohabit with the appellant as a married couple from the time of an attempted marriage until the time of his death.  VA shall not recognize a surviving spouse for the purposes of VA benefits eligibility when the spouse did not live with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Here, there is no credible probative evidence that the appellant's separation from the Veteran was procured by the Veteran or owed to any misconduct on his part.  There is clear credible probative evidence indicating that the appellant has misrepresented facts to VA in an attempt to support her appeal.  Her testimony that she went to Mexico on instructions from the Veteran in the month prior to his death is not credible in the face of strongly contrary information in documents obtained from DHS indicating that she did not travel to Mexico at the time she claims, and was actually in the United States during her separation from the Veteran at the time of his death.  There is otherwise no suggestion in this case that the appellant's separation(s) from the Veteran were procured by the Veteran or due to any misconduct on the Veteran's part.  (The Board notes that the appellant has made reference in some of her testimony to enduring significant abuse from a prior husband, but there has been no suggestion of misconduct on the part of the Veteran.)

Although the appellant has essentially asserted that she only temporarily lived apart from the Veteran due to reasons not representing intent to desert him, her testimony case is inconsistent and non-credible; contrary evidence indicates that she was not known to the Veteran's family to be living with the Veteran or to have been married to him at the time of his death; the Veteran's son's testimony indicates that the Veteran referred to the appellant as a "girl friend" and suggests that she was not present in the Veteran's life for some time prior to his death (the son thought she had been deported at least a year prior to the Veteran's death).  There is no credible probative evidence subsequent to 2001 that suggests that the appellant was cohabiting with the Veteran or was known to the Veteran's community or family as his wife or as a resident of the community living with the Veteran.  The evidence from 2001 comes during a period when the Veteran was still legally married to his first wife (and nearly five years prior to the Veteran's death).  Probative evidence of record indicates that the appellant's description of being absent from the Veteran's home at the time of his decline and death due to his instructions to await immigration proceedings in Mexico is a fabrication; documents from DHS indicate that the appellant was in the United States during the Veteran's decline and death and that the details of her movements were fundamentally inconsistent with her testimony in pursuit of VA benefits.  The Board is compelled to conclude that the appellant was not living with the Veteran as his spouse through the time of his death, and that the credible probative evidence does not support that her absence was an ordinary matter of mutual consent within an otherwise valid marriage.  Accordingly, the Board is unable to recognize her as the Veteran's surviving spouse for the purpose of entitlement to VA benefits.

Notably, under 38 C.F.R. § 3.52(c) continuous cohabitation is a requisite for a finding that a marriage may be "deemed valid".

The Board further notes that the evidence of record clearly shows that the appellant's attempted marriage to the Veteran in August 2000 was legally invalid due to the fact that he was then was still legally married to another person.  This has not been in dispute in this case since the time the appellant was made aware of the problem.  Acknowledging this, the appellant has argued that she should be recognized as having been in a common law marriage with the Veteran from the time of the formal termination of his prior marriage by a divorce in October 2002.  However, the evidence that would tend to support the assertion of a common law marriage is essentially the same as the evidence the appellant relies upon to attempt to establish continuous cohabitation.  Such evidence is of diminished probative value and credibility for the reasons discussed above.  Without belaboring the point further, the Board simply notes again that the credible probative testimony of the Veteran's son indicates that the Veteran's family was unaware during the Veteran's lifetime of any attempted marriage between the appellant and the Veteran (it appears the son learned of the attempted marriage during the development of this appeal, following the Veteran's death) and that the Veteran did not live with the appellant or represent himself as married to appellant around the time of his death.  The contrary evidence presented by the appellant features her own internally inconsistent testimony presented in pursuit of monetary benefits, contradicted by other evidence of record, and statements by witnesses who were not members of the Veteran's community, had never met or known the Veteran, had never known the Veteran and appellant together as a couple, and present no observations beyond merely conveying that the appellant had told them that she had been married to the Veteran.  This evidence is inadequate to persuasively satisfy the criteria for a common law marriage.  A common law marriage is not established in this case because (1) any written declaration of the marriage made prior to October 2002 is invalid under Tex. Family Code Ann. § 2.401(d) due to the Veteran's ongoing prior marriage at the time, and (2) the evidence does not show that the Veteran and appellant lived together in Texas as husband and wife and there represented to others that they were married for the period following October 2002 as contemplated by Tex. Family Code Ann. § 2.401(a)(2).

The appellant is found to not have been in a valid marriage to the Veteran and to not to have cohabited with the Veteran as his spouse continuously until the time of his death.  The basic eligibility requirements for establishing the appellant's entitlement to VA benefits as the Veteran's surviving spouse are not met.  The appeal in this matter must be denied.







ORDER

The appeal to establish recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


